Citation Nr: 1614773	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-51 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury, including a seizure disorder.

2.  Entitlement to service connection for brain abscesses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from January 1979 to December 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this appeal in June 2013 for additional development, which has been substantially completed.


FINDING OF FACT

The preponderance of the evidence is against a finding that he has residuals of an in-service head injury, or that brain abscesses are related to service.


CONCLUSION OF LAW

The criteria are not met for service connection.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  After review of the record, the Board finds that VA has complied with the duties to notify and assist under the facts of this appeal.  This includes records obtained pursuant to the prior Board remand, including SSA records.  The Board finds that there was substantial compliance with that prior Board remand.

The Board remanded this claim for a VA examination and opinion.  An October 2013 VA examiner reviewed the record and provided a negative nexus opinion.  A physical examination was scheduled for December 2013, but the record shows the Veteran did not appear for that examination.  He has not asked for the examination to be rescheduled or provided any reason for missing the appointment.  The Board notes he was advised in an August 2013 letter that failure to appear for the examination would result in the claim being decided on the evidence of record, pursuant to 38 C.F.R. § 3.655.  Thus, this matter will be decided on the evidence of record.  There is no indication that he did not receive the notice for the examination.  Further, in January 2014, he signed a waiver indicating that he had no further evidence to provide and wanted to expedite the processing of his appeal back to the Board.  

Service Connection

The Veteran asserts that he has a seizure disorder as a result of a head injury sustained during active duty.  In the alternative, he asserts that brain lesions, which his seizures have been attributed to, resulted from syphilis that was contracted during active duty.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

His STRs reveal that he was involved in a motor vehicle accident in November 1982, the month before he separated.  He was diagnosed with a cerebral concussion and observed as an inpatient for two days before being discharged back to duty.  On admittance, he was sleepy but able to be aroused and able to follow verbal commands.   The following day he was ambulating in the hall, and his neurological signs were intact.  He was discharged to duty after an additional night as an inpatient.  The Board notes that this injury occurred after his separation examination, which is dated in October 1982.  Consequently, his separation examination does not contain any information regarding this injury.

His STRs show treatment for "jock itch" in November 1979.  In April 1980, he was treated for gonorrhea.  He was diagnosed with epididymitis in February 1981, as related to a herniorrhaphy.  Laboratory tests were taken in October 1982, and did not show the presence of any sexually transmitted diseases.  

He was diagnosed with brain abscesses and a seizure disorder in December 1997.  He was admitted to the VAMC and treated for neurosyphilis.

The October 2013 VA examiner reviewed the claims file, including the medical evidence and the Veteran's assertions.  He noted the Veteran's head injury caused a mild cerebral concussion without sensory or motor deficit.  He opined that it was less likely that this injury was related to the seizures or the brain abscesses because there would have been a development of symptoms closer in time to the incident.  He opined that the brain abscesses were non-traumatic in etiology and unrelated to the concussion, and were more likely related to syphilis. 

The VA examiner also noted that the STRs suggested in-service behavior where contraction of syphilis would have been possible, including multiple sexual partners and treatment for sexually transmitted diseases.  But, he also noted that the Veteran was treated with antibiotics for these infections, which would have eradicated any undiagnosed syphilis.  The Veteran was tested for syphilis but that was never diagnosed.  The examiner indicated that syphilis will manifest with a chancre within 1 to 12 weeks of exposure, or that secondary syphilis manifests with rashes to the hands and feet 2 to 4 weeks following clearing of the primary lesion.  He noted the Veteran's "jock itch" in service, but opined that the description of the symptoms did not suggest symptoms characteristic of syphilis.  He therefore found it less likely that the Veteran's syphilis incepted during service.

There is no other evidence addressing a relationship to service.  The Board acknowledges the Veteran's assertions regarding a relationship to the in-service injury, but he has not been shown to have the expertise or training to competently form such an opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   Indeed, the October 2013 VA examiner investigated this contention, and found it less likely.  Jandreau, supra.  That is, the record both shows that the Veteran was involved in a MVA in service and that he was treated for sexually transmitted disease in service; the competent evidence on the question of nexus, however, indicates that neither of these events were the source of the disabilities in appellate status.  Rather, these disabilities are due to the residuals of syphilis, and such was not incurred in service.

Accordingly, the preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The claim of entitlement to service connection for the residuals of a head injury is denied.

The claim of entitlement to service connection for brain abscesses is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


